Citation Nr: 1035949	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  09-02 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent for 
adenocarcinoma of the prostate, status post radiation treatment, 
with residual incontinence and erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1951 to March 1955 
and from April 1955 to March 1974
.
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for adenocarcinoma of the 
prostate, status post radiation treatment with residual 
incontinence and erectile dysfunction and assigned a 100 percent 
evaluation effective August 22, 2007 and an evaluation of 60 
percent effective March 1, 2008.

In the Veteran's substantive appeal dated in January 2009, he 
requested a travel Board hearing before the Board.  In a 
subsequent letter dated in February 2009, the Veteran requested a 
Regional Office decision review instead of a travel Board 
hearing.  A transcript of that hearing is included in the file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected adenocarcinoma of the prostate, 
status post radiation treatment, with residual incontinence and 
erectile dysfunction is manifested by urinary incontinence, the 
use of diapers and erectile dysfunction.  There is no evidence of 
malignancy or penial deformity.     


CONCLUSION OF LAW

The criteria for an initial rating in excess of 60 percent for 
adenocarcinoma of the prostate, status post radiation treatment, 
with residual incontinence and erectile dysfunction are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e) (i), 
4.115a, 4.115b, Diagnostic Codes 7522, 7528 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In this case, the Veteran received notice of the evidence needed 
to substantiate a service connection claim in September 2007.  
The letter also provided the Veteran with Dingess notice.  The 
Veteran's adenocarcinoma of the prostate, status post radiation 
treatment with residual incontinence and erectile dysfunction 
claim arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held that 
once service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Based on 
the foregoing, no further development is required with respect to 
the duty to notify.  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board notes that the Veteran's service treatment 
records and VA treatment records are on file.  Furthermore, the 
Veteran was afforded two VA examinations in connection with his 
claim.  The examination reports are adequate for rating purposes.  
The November 2007 examiner reviewed the Veteran's case file, 
considered the Veteran's subjective complaints, examined him and 
set forth pertinent clinical findings.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file.  Therefore, VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  The basis of disability 
evaluations is the ability of the body as a whole to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10 (2009). 

As previously noted, in January 2008, the RO granted service 
connection for adenocarcinoma of the prostate, status post 
radiation treatment with residual incontinence and erectile 
dysfunction and evaluated it as 60 percent disabling beginning 
March 1, 2008.  Because the Veteran appealed the RO's 
determination at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts found 
- a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).

III.  Analysis 

The Veteran asserts that the rating he received for 
adenocarcinoma of the prostate, status post radiation treatment 
with residual incontinence and erectile dysfunction does not 
accurately reflect its severity.  The Veteran's adenocarcinoma of 
the prostate, status post radiation is currently rated 60 percent 
disabling under Diagnostic Code 7528.  A review of the record 
shows that a higher initial rating is not warranted.

The Veteran's disability is rated under Diagnostic Code 7528, 
which pertains to malignant neoplasms of the genitourinary system 
and provides for a 100 percent disability rating.  It also 
provides that following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, the 
rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination shall be 
subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or 
metastasis, the disability is to be rated on residuals such as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, DC 7528.  Only the predominant 
area of dysfunction is to be considered for rating purposes to 
avoid violating the rule against the pyramiding of disabilities.  
38 C.F.R. §§ 4.14, 4.115a.

In cases of renal dysfunction, a 30 percent evaluation is 
warranted for albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  A 60 percent evaluation is in order for constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling under 38 
C.F.R. § 4.104, Diagnostic Code 7101.  An 80 percent evaluation 
is warranted for persistent edema and albuminuria with blood urea 
nitrogen (BUN) of 40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 100 percent 
evaluation contemplates cases requiring regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.

Voiding dysfunction is rated by the particular condition as urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  
The highest compensable rating based on voiding dysfunction is 60 
percent.  The evidence would have to show continual urine 
leakage, post surgical urinary diversion, urinary incontinence, 
or stress incontinence that requires the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day.  Id.  The Veteran is already receiving the 
maximum allowable rating under this Diagnostic Code.  

Adenocarcinoma of the prostate was diagnosed in May 2007.  
Treatment records dated in May 2007 show that the kidneys 
appeared normal. The Board notes that the Veteran's disability 
was assigned a 100 percent rating beginning August 22, 2007.  Six 
months later the disability rating was reduced to 60 percent to 
reflect a lack of malignancy.

The Veteran received a VA examination in November 2007 and the 
examiner had the opportunity to review the Veteran's case file.  
The examiner noted that the Veteran underwent radiation treatment 
and afterwards his metastatic workup was negative.  The examiner 
noted that the Veteran had no lethargy, weakness or anorexia 
related to the treatment.  The Veteran had marked urinary 
frequency and incontinence.  He wears on average seven diaper 
pads per day and uses absorbent pads at night.  No appliance is 
needed and no renal problems were noted.  The Veteran also 
reported erectile dysfunction. The examiner noted that his penis 
and testicles were normal.

The Veteran was afforded a VA examination in December 2008.  The 
examiner noted that the Veteran uses at least six diapers per day 
and seven to ten pads.  The Veteran stated that he has erectile 
dysfunction as a result of the surgery.  However, the examiner 
noted no testicular atrophy or other physical residuals.  The 
examiner noted that there was no malignancy.

Considering the pertinent evidence, the Board finds that an 
initial rating greater than 60 percent for the Veteran's prostate 
cancer residuals is not warranted at any time since the March 1, 
2008 effective date.  As discussed above, there is no renal 
disease.  Only the criteria for rating renal function offer a 
rating in excess of 60 percent.  However, as the Veteran does not 
have a history of renal failure or dysfunction such criteria are 
not applicable.  With regard to voiding dysfunction, the Veteran 
is already receiving the maximum allowable rating.  Furthermore, 
he does not warrant a 100 percent rating under Diagnostic Code 
7528, as there is no evidence of malignancy.  Therefore, as the 
highest possible rating for voiding dysfunction is 60 percent and 
the Veteran is already in receipt of a 60 percent evaluation, an 
increase is not warranted. 

The Board notes that the Veteran has experienced erectile 
dysfunction.  Deformity of the penis with loss of erectile power 
warrants a 20 percent rating.  
38 C.F.R. § 4.115b, Diagnostic Code 7522.  Otherwise, a zero 
percent evaluation is assigned, pursuant to 38 C.F.R. § 4.31.

In this regard, the Board has reviewed all of the VA examination 
reports cited above.  These reports, as well as multiple VA 
outpatient treatment records, consistently indicate erectile 
dysfunction.  However, for the assignment of a compensable (20 
percent) evaluation, there must be a showing of deformity.  In 
this case, no penile deformity has been shown upon examination at 
any time.  Rather, the 2007 and 2008 VA examinations showed 
normal penis and testicles. 

Accordingly, a separate compensable evaluation for impotence is 
not warranted.  38 C.F.R. §§ 4.3, 4.31.

In addition, the Board finds that there is no basis for a 
"staged" rating pursuant to Fenderson.  Rather, the 
symptomatology shown upon examination during the pendency of the 
appeal has been essentially consistent and fully contemplated by 
the assigned disability rating.

Finally, the Veteran has stated that he teaches exercise classes 
and that he requires someone to take over the class every twenty 
minutes due to excessive restroom visits.  However, the Veteran 
has not shown marked interference with his employment beyond that 
interference contemplated by the assigned evaluation, and there 
is also no indication that the disorder has necessitated frequent 
periods of hospitalization during the pendency of this appeal. 
See 38 C.F.R. § 3.321(b)(1).

Given that the evidence does not demonstrate either marked 
interference with employability beyond that contemplated by the 
assigned ratings or frequent periods of hospitalization, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  
See Thun v. Peake, 22 Vet. App. 111 (2008).

(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an initial evaluation in excess of 60 percent for 
adenocarcinoma of the prostate, status post radiation treatment, 
with residual incontinence and erectile dysfunction is denied.  




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


